Exhibit 10.2
EXECUTION VERSION



AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
dated as of April 7, 2009
among
WEATHERPROOFING TECHNOLOGIES, INC., DAP PRODUCTS INC., THE
TESTOR CORPORATION, TREMCO INCORPORATED, RUST-OLEUM
CORPORATION, THE EUCLID CHEMICAL COMPANY, REPUBLIC POWDERED
METALS, INC., AND TREMCO BARRIER SOLUTIONS, INC.,
as Originators
and
RPM FUNDING CORPORATION,
as Buyer


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I. AMOUNTS AND TERMS     2  
 
           
Section 1.1
  [Reserved]     2  
Section 1.2
  Sales of Receivables     2  
Section 1.3
  Payment for the Purchases     3  
Section 1.4
  Purchase Price Credit Adjustments     4  
Section 1.5
  Payments and Computations, Etc.     4  
Section 1.6
  Transfer of Records     5  
Section 1.7
  Characterization     5  
 
            ARTICLE II. REPRESENTATIONS AND WARRANTIES     6  
 
           
Section 2.1
  Representations and Warranties of Originators     6  
 
            ARTICLE III. CONDITIONS OF PURCHASE     10  
 
           
Section 3.1
  Conditions Precedent to Initial Purchase     10  
Section 3.2
  Conditions Precedent to Subsequent Payments     10  
Section 3.3
  Reaffirmation of Representations and Warranties     11  
 
            ARTICLE IV. COVENANTS     11  
 
           
Section 4.1
  Affirmative Covenants of Originators     11  
Section 4.2
  Negative Covenants of Originators     17  
 
            ARTICLE V. TERMINATION EVENTS     18  
 
           
Section 5.1
  Termination Events     18  
Section 5.2
  Remedies     20  
 
            ARTICLE VI. INDEMNIFICATION     20  
 
           
Section 6.1
  Indemnities by Originators     20  
Section 6.2
  Other Costs and Expenses     23  
 
            ARTICLE VII. MISCELLANEOUS     23  
 
           
Section 7.1
  Waivers and Amendments     23  
Section 7.2
  Notices     23  
Section 7.3
  Protection of Ownership Interests of Buyer     24  
Section 7.4
  Confidentiality     24  
Section 7.5
  Bankruptcy Petition     25  
Section 7.6
  CHOICE OF LAW     25  
Section 7.7
  CONSENT TO JURISDICTION     25  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 7.8
  WAIVER OF JURY TRIAL     26  
Section 7.9
  Integration; Binding Effect; Survival of Terms     26  
Section 7.10
  Counterparts; Severability; Section References     27  

Exhibits and Schedules

         
Exhibit I
  —   Definitions
Exhibit II
  —   States of Organization; Chief Executive Offices; Locations of Records;
Federal Employer Identification Numbers; Organizational Identification Numbers;
Other Names
Exhibit III
  —   Lock-Boxes; Collection Accounts; Collection Banks
Exhibit IV
  —   [Form of] Compliance Certificate
Exhibit V
  —   Credit and Collection Policy
Exhibit VI
  —   [Form of] Subordinated Note
Exhibit VII
  —   [Form of] Receivables Report for Each Originator
Schedule A
      Preferred Shares
Schedule B
      List of Documents to Be Delivered to Buyer Prior to the initial Purchase

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
          THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of
April 7, 2009, is by and among Weatherproofing Technologies, Inc., a Delaware
corporation, DAP Products Inc., a Delaware corporation, The Testor Corporation,
an Ohio corporation, Tremco Incorporated, an Ohio corporation, Rust-Oleum
Corporation, an Illinois corporation, The Euclid Chemical Company, an Ohio
corporation, Republic Powdered Metals, Inc., an Ohio corporation, and Tremco
Barrier Solutions, Inc., a Delaware corporation (each of the foregoing, an
“Originator” and collectively, the “Originators”), and RPM Funding Corporation,
a Delaware corporation (“Buyer”). Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Exhibit I hereto (or, if not defined in Exhibit I hereto, the meanings assigned
to such terms in Exhibit I to the Purchase Agreement hereinafter defined).
          PRELIMINARY STATEMENTS
          Each of the Originators and the Buyer are parties to a Receivables
Sale Agreement dated as of June 6, 2002, as heretofore amended from time to time
(the “Existing Agreement”). The parties hereto agree to amend and restate the
Existing Agreement on the terms and subject to the conditions hereinafter set
forth.
          Each of the Originators now owns, and from time to time hereafter will
own, Receivables. Each of the Originators wishes to sell and assign to Buyer,
and Buyer wishes to purchase from such Originator, all of such Originator’s
right, title and interest in and to its Receivables, together with the Related
Security and Collections with respect thereto.
          Each of the Originators and Buyer intends the transactions
contemplated hereby to be true sales of the Receivables from such Originator to
Buyer, providing Buyer with the full benefits of ownership of the Receivables
originated by such Originator, and none of the Originators or Buyer intends
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to any Originator.
          Buyer will sell undivided interests in the Receivables and in the
associated Related Security and Collections pursuant to that certain Receivables
Purchase Agreement dated as of April 7, 2009 (as the same may from time to time
hereafter be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”) among Buyer, RPM International Inc., a Delaware
corporation (“RPM-Delaware”), as initial Servicer, Fifth Third Bank (“Fifth
Third”), and Wachovia Bank, National Association (“Wachovia” and each of Fifth
Third and Wachovia, a “Purchaser” and, collectively, the “Purchasers”), and
Wachovia, in its capacity as administrative agent for the Purchasers (in such
capacity, together with its successors and assigns, the “Administrative Agent”).

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I.
AMOUNTS AND TERMS
     Section 1.1 [Reserved]
     Section 1.2 Sales of Receivables.
     (a) In consideration for payment of the Purchase Price in accordance with
Section 1.3 and upon the terms and subject to the conditions set forth herein,
each Originator hereby sells, assigns, transfers, sets-over and otherwise
conveys to Buyer, without recourse (except to the extent expressly provided
herein), and Buyer hereby agrees to purchase from each Originator, all of such
Originator’s right, title and interest in and to all of such Originator’s
Receivables existing on the Initial Cutoff Date and all Receivables originated
by such Originator on each day from and after the Initial Cutoff Date through
and including such Originator’s Termination Date, together with all Related
Security relating thereto and all Collections thereof. In connection with the
payment of the Purchase Price for any Receivables purchased hereunder, Buyer may
request that the applicable Originator deliver, and such Originator shall
deliver, such approvals, opinions, information, reports or documents as Buyer
may reasonably request.
     (b) It is the intention of the parties hereto that each Transfer of
Receivables made hereunder shall constitute a “sale of accounts” (as such term
is used in Article 9 of the UCC) or other absolute conveyance, which Transfer is
absolute and irrevocable and provides Buyer with the full benefits of ownership
of the Receivables. Except for the Purchase Price Credits owed pursuant to
Section 1.4, the Transfers of Receivables hereunder are made without recourse to
the Originators; provided, however, that (i) each Originator shall be liable to
Buyer for all representations, warranties and covenants made by such Originator
pursuant to the terms of the Transaction Documents to which such Originator is a
party, and (ii) such Transfers do not constitute and are not intended to result
in an assumption by Buyer or any assignee thereof of any obligation of the
applicable Originator or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of any Originator. In view of the intention of the parties hereto
that each Transfer of Receivables made hereunder shall constitute a sale or
other outright conveyance of such Receivables rather than a loan secured
thereby, each Originator agrees that it will, on or prior to the date hereof and
in accordance with Section 4.1(e)(ii), mark its master data processing records
relating to the Receivables with a legend acceptable to Buyer and to the
Administrative Agent (as Buyer’s collateral assignee), evidencing that Buyer has
purchased such Receivables as provided in this Agreement and agrees to note in
its financial statements that its Receivables have been sold to Buyer. Upon the
request of

2



--------------------------------------------------------------------------------



 



Buyer or the Administrative Agent (as Buyer’s collateral assignee), each
Originator will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of Buyer’s ownership interest in the Receivables originated by such
Originator and the Related Security and Collections with respect thereto, or as
Buyer or the Administrative Agent (as Buyer’s collateral assignee) may
reasonably request.
     Section 1.3 Payment for the Purchases.
     (a) The Purchase Price for each Receivable shall be due and owing in full
by Buyer to the applicable Originator or its designee on the date each such
Receivable comes into existence (except that Buyer may, with respect to any such
Purchase Price, offset against such Purchase Price any amounts owed by such
Originator to Buyer hereunder and which have become due but remain unpaid) and
shall be paid to such Originator in the manner provided in the following
paragraphs (b), (c) and (d).
     (b) With respect to any Receivables coming into existence after the Initial
Cutoff Date, on each Settlement Date, Buyer shall pay the Purchase Price
therefor to the applicable Originator in accordance with Section 1.3(d) and in
the following manner:
          first, by delivery of immediately available funds, to the extent of
funds available to Buyer from its subsequent sale of an interest in the
Receivables to the Administrative Agent for the benefit of the Purchasers under
the Purchase Agreement, or other cash on hand; and/or
          second, by delivery of the proceeds of a subordinated loan from such
Originator to Buyer (a “Subordinated Loan”) in an amount not to exceed the least
of (A) the remaining unpaid portion of such Purchase Price, and (B) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required Capital Amount. Such Originator is hereby authorized by
Buyer to endorse on the schedule attached to its Subordinated Note an
appropriate notation evidencing the date and amount of each advance thereunder,
as well as the date of each payment with respect thereto, provided that the
failure to make such notation shall not affect any obligation of Buyer
thereunder and/or
          third, by accepting such Receivables as a contribution to Buyer’s
preferred equity capital associated with such Originator’s Preferred Shares
identified on Schedule A hereto; provided that no such capital contribution
shall be made from and after the date on which any Originator notifies Buyer in
writing that it has designated a date as such Originator’s Termination Date.
Subject to the limitations set forth in clause second above, each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to such Originator’s Termination Date. The Subordinated Loans shall be
evidenced by, and shall be payable in

3



--------------------------------------------------------------------------------



 



accordance with the terms and provisions of such Originator’s Subordinated Note
and shall be payable solely from funds which Buyer is not required under the
Purchase Agreement to set aside for the benefit of, or otherwise pay over to,
the Administrative Agent or the Purchasers.
     (c) From and after an Originator’s Termination Date, each Originator shall
not be obligated to (but may, at its option) (i) sell its Receivables to Buyer,
or (ii) contribute Receivables to Buyer’s preferred equity capital pursuant to
clause third of Section 1.3(b) unless such Originator reasonably determines that
the Purchase Price therefor will be satisfied with funds available to Buyer from
sales of interests in the Receivables pursuant to the Purchase Agreement,
Collections, proceeds of Subordinated Loans, other cash on hand or otherwise.
     (d) Although the Purchase Price for each Receivable shall be due and
payable in full by Buyer to the applicable Originator on the date such
Receivable comes into existence, settlement of the Purchase Price between Buyer
and such Originator shall be effected on a monthly basis on Settlement Dates
with respect to all Receivables coming into existence during the same
Calculation Period and based on the information contained in the Receivables
Report delivered by the Servicer pursuant to Article VIII of the Purchase
Agreement for the Calculation Period then most recently ended. Although
settlement shall be effected on Settlement Dates, increases or decreases in the
amount owing under the applicable Subordinated Note made pursuant to
Section 1.3(b) and any contribution of preferred equity capital by an Originator
to Buyer made pursuant to Section 1.3(b) shall be deemed to have occurred and
shall be effective as of the last Business Day of the Calculation Period to
which such settlement relates.
     Section 1.4 Purchase Price Credit Adjustments. If on any day, any
Originator is deemed to have received a Deemed Collection with respect to any
Receivable sold by it to Buyer hereunder, then, in such event, Buyer shall be
entitled to a credit (each, a “Purchase Price Credit”) against the Purchase
Price otherwise payable to such Originator hereunder in an amount equal to such
Deemed Collection. If such Purchase Price Credit exceeds the original
Outstanding Balance of the Receivables originated by the applicable Originator
on such day, then the applicable Originator shall pay the remaining amount of
such Purchase Price Credit in cash within 10 Business Days thereafter; provided
that if the applicable Originator’s Termination Date has not occurred, such
Originator shall be allowed to deduct the remaining amount of such Purchase
Price Credit from any indebtedness owed to it under its Subordinated Note to the
extent permitted thereunder.
     Section 1.5 Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of the applicable Originator designated from time to time by such Originator or
as otherwise directed by such Originator. In the event that any payment owed by
any Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to

4



--------------------------------------------------------------------------------



 



pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Fee in respect thereof until paid in full; provided, however, that such
Default Fee shall not at any time exceed the maximum rate permitted by
applicable law.
     Section 1.6 Transfer of Records.
     (a) In connection with each Transfer of a Receivable by an Originator
hereunder, such Originator hereby sells, transfers, assigns and otherwise
conveys to Buyer all of such Originator’s right and title to and interest in the
Records relating to such Receivable without the need for any further
documentation in connection with such Transfer. In connection with each such
Transfer, such Originator hereby grants to each of Buyer, the Administrative
Agent and the Servicer an irrevocable, non-exclusive license to use, without
royalty or payment of any kind, all software used by such Originator to account
for the Receivables originated or serviced by such Originator, to the extent
necessary to administer such Receivables, whether such software is owned by such
Originator or is owned by others and used by such Originator under license
agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, such Originator hereby agrees that upon the request of
Buyer (or the Administrative Agent, as Buyer’s collateral assignee), such
Originator will use its reasonable efforts to obtain the consent of such
third-party licensor. The license granted hereby shall be irrevocable until the
indefeasible payment in full of the Aggregate Unpaids, and shall terminate on
the date this Agreement terminates in accordance with its terms.
     (b) Each Originator (i) shall take such action requested by Buyer and/or
the Administrative Agent (as Buyer’s collateral assignee), from time to time
hereafter, that may be necessary or appropriate to ensure that Buyer has an
enforceable ownership interest in the Records relating to the Receivables
purchased from such Originator hereunder, and (ii) shall use its reasonable
efforts to ensure that Buyer, the Administrative Agent and the Servicer each has
an enforceable right (whether by license or sublicense or otherwise) to use all
of the computer software used to account for such Receivables and/or to recreate
such Records.
     Section 1.7 Characterization.
     (a) If, notwithstanding the intention of the parties expressed in Section
1.2(b), any sale by any Originator to Buyer of Receivables hereunder shall be
characterized as a secured loan and not a sale, or such sale shall for any
reason be ineffective or unenforceable, then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law. For this
purpose and without being in derogation of the parties’ intention that each sale
of Receivables hereunder shall constitute a true sale thereof, each Originator
hereby grants to Buyer a valid and perfected security interest in all of such
Originator’s right, title and interest in, to and under all Receivables now
existing and hereafter arising, and in all Collections and

5



--------------------------------------------------------------------------------



 



Related Security with respect thereto (including, without limitation, each
Lock-Box and Collection Account), all other rights and payments relating to the
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been made in an amount equal to the Purchase
Price of the Receivables originated by such Originator together with all other
obligations of such Originator hereunder, which security interest shall be prior
to all other Adverse Claims thereto. Buyer shall have, in addition to the rights
and remedies which they may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative. Each Originator hereby authorizes
Buyer (or the Administrative Agent, as Buyer’s collateral assignee), within the
meaning of Section 9-509 of any applicable enactment of the UCC, as secured
party, to file, without the signature of the debtor, the UCC financing
statements contemplated hereby.
     (b) Each Originator acknowledges that Buyer, pursuant to the Purchase
Agreement, shall collaterally assign to the Administrative Agent, for the
benefit of the Administrative Agent and the Purchasers thereunder, all of its
rights, remedies, powers and privileges under this Agreement and that the
Administrative Agent may further assign such rights, remedies, powers and
privileges to the extent permitted in the Purchase Agreement. Each Originator
agrees that the Administrative Agent, as the collateral assignee of Buyer,
shall, following the occurrence and during the continuance of an Amortization
Event, have the right to enforce this Agreement and to exercise directly all of
Buyer’s rights and remedies under this Agreement (including, without limitation,
the right to give or withhold any consents or approvals of Buyer to be given or
withheld hereunder, and, in any case, without regard to whether specific
reference is made to Buyer’s assigns or collateral assignees in the provisions
of this Agreement which set forth such rights and remedies) and each Originator
agrees to cooperate fully with the Administrative Agent and the Purchasers in
the exercise of such rights and remedies. Each Originator further agrees to give
to the Administrative Agent copies of all notices it is required to give to
Buyer hereunder.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
     Section 2.1 Representations and Warranties of Originators. Each Originator
hereby represents and warrants to Buyer, as to such Originator and the
Receivables originated by it, that, as of the date of each Purchase:
          (a) Corporate Existence and Power. Such Originator is a corporation
duly organized, validly existing and in good standing under the laws of the
state mentioned after its name in the preamble to this Agreement, and is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each

6



--------------------------------------------------------------------------------



 



jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and such Originator’s use of the proceeds
of each Purchase made from it hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such
Originator is a party has been duly executed and delivered by such Originator.
          (c) No Conflict; No Bulk Sale. The execution and delivery by such
Originator of this Agreement and each other Transaction Document to which it is
a party, and the performance of its obligations hereunder and thereunder do not
contravene or violate (i) its certificate or articles of incorporation or
by-laws or any shareholder agreements, voting trusts, and similar arrangements
applicable to any of its authorized shares, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Originator or its Subsidiaries (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect. No
transaction contemplated hereby with respect to such Originator requires
compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Originator’s knowledge, threatened, against or
affecting such Originator, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Such Originator is not in default with respect to any order of
any court, arbitrator or governmental body.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which such Originator is a party constitute the legal, valid and binding
obligations of such Originator enforceable against such Originator in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

7



--------------------------------------------------------------------------------



 



          (g) Accuracy of Information. All information heretofore furnished by a
Responsible Officer of such Originator to Buyer (or to the Administrative Agent,
as Buyer’s collateral assignee) for purposes of or in connection with this
Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by a Responsible Officer of such Originator to Buyer (or to the Administrative
Agent, as Buyer’s collateral assignee) will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
          (h) Use of Proceeds. No proceeds of any Purchase from such Originator
hereunder will be used (i) for a purpose that violates, or would be inconsistent
with, any law, rule or regulation applicable to such Originator or (ii) to
acquire any security in any transaction which is subject to Section 12, 13 or 14
of the Securities Exchange Act of 1934, as amended.
          (i) Good Title. Immediately prior to each Purchase from such
Originator hereunder, such Originator (i) is the legal and beneficial owner of
the Receivables which are to be the subject of such Purchase and (ii) is the
legal and beneficial owner of the Related Security with respect thereto or
possesses a valid and perfected security interest therein, in each case, free
and clear of any Adverse Claim, except as created by the Transaction Documents.
          (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to transfer to Buyer (and
Buyer shall acquire from such Originator) (i) legal and equitable title to, with
the right to sell and encumber each Receivable originated by such Originator,
whether now existing or hereafter arising, together with the Collections with
respect thereto, and (ii) all of such Originator’s right, title and interest in
the Related Security associated with each such Receivable, in each case, free
and clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed (or delivered to the Administrative Agent (as Buyer’s
collateral assignee) in form suitable for filing) all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s ownership
interest in the Receivables originated by such Originator, the Related Security
and the Collections.
          (k) Places of Business and Locations of Records. The state of
organization and chief executive office of such Originator and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit II
or such other locations of which Buyer has been notified in accordance with
Section 4.2(a) in jurisdictions where all action required by Section 4.2(a) has
been taken and completed. Such Originator’s Federal Employer Identification
Number and organizational identification number are correctly set forth on
Exhibit II.
          (l) Collections. The conditions and requirements set forth in
Section 4.1(i) have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of such Originator at each Collection Bank and the post
office box number of each Lock-Box, are listed on Exhibit III.

8



--------------------------------------------------------------------------------



 



Such Originator has not granted any Person, other than Buyer (and, to the extent
contemplated by the Purchase Agreement, the Servicer and the Administrative
Agent, as Buyer’s collateral assignee) dominion and control of any Lock-Box or
Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.
          (m) Material Adverse Effect. Since May 31, 2008, no event has occurred
that would have a Material Adverse Effect.
          (n) Names. In the past five (5) years, such Originator has not used
any corporate names, trade names or assumed names other than the name in which
it has executed this Agreement and as listed on Exhibit II.
          (o) Ownership of Originators. RPM-Delaware owns, directly or
indirectly, 100% of the issued and outstanding shares of capital stock of such
Originator, free and clear of any Adverse Claim. Such capital stock is validly
issued, fully paid and nonassessable, and there are no options, warrants or
other rights to acquire securities of such Originator.
          (p) Not an Investment Company. Such Originator is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
          (q) Compliance with Law. Such Originator has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable originated by such Originator, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Such Originator has
complied in all material respects with its Credit and Collection Policy with
regard to each Receivable originated by it and the related Contract, and has not
made any material change to such Credit and Collection Policy, except such
material change as permitted by Section 4.2(c) and in compliance with the
notification requirements in Section 4.1(a)(viii).
          (s) Payments to such Originator. With respect to each Receivable
transferred hereunder by such Originator to Buyer, the Purchase Price received
by such Originator constitutes reasonably equivalent value in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by such Originator of any Receivable hereunder is or may be voidable
under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et
seq.), as amended.

9



--------------------------------------------------------------------------------



 



          (t) Enforceability of Contracts. Each Contract with respect to each
Receivable originated by such Originator is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
          (u) Nature of Receivables. Each Receivable originated by such
Originator is an “account” under and as defined in the UCC of all applicable
jurisdictions.
          (v) Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the true sale
analysis.
          (w) Purpose. Such Originator has determined that, from a business
viewpoint, its sales of Receivables to Buyer and the other transactions
contemplated herein and in the Purchase Agreement are in the best interests of
such Originator.
          (x) Eligible Receivables. Each Receivable originated by such
Originator that was included on any Receivables Report as an Eligible Receivable
was an Eligible Receivable on the date on which it was sold or contributed to
Buyer hereunder.
ARTICLE III.
CONDITIONS OF PURCHASE
     Section 3.1 Conditions Precedent to Initial Purchase. The initial Purchase
from each Originator under this Agreement is subject to the conditions precedent
that (a) Buyer shall have received on or before the date of such Purchase those
documents listed on Schedule B and (b) all of the conditions to the initial
purchase under the Purchase Agreement shall have been satisfied or waived in
accordance with the terms thereof.
     Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s obligation
to pay each Originator for Receivables coming into existence after the Initial
Cutoff Date shall be subject to the further conditions precedent that: (a) the
Facility Termination Date shall not have occurred; (b) Buyer (or the
Administrative Agent, as Buyer’s collateral assignee) shall have received such
other opinions or documents as it may reasonably request pursuant to Section 6.2
of the Purchase Agreement, and (c) on the date such Receivable came into
existence, the following statements shall be true (and acceptance of the
proceeds of any payment for such Receivable shall be deemed a representation and
warranty by such Originator that such statements are then true):
     (i) the representations and warranties of such Originator set forth in
Article II are true and correct on and as of the date such Receivable came into
existence as though made on and as of such date; and

10



--------------------------------------------------------------------------------



 



     (ii) no event has occurred and is continuing that will constitute a
Termination Event or a Potential Termination Event.
     Section 3.3 Reaffirmation of Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each Purchase of such
Originator’s Receivables and Related Security, shall be deemed to have certified
that the representations and warranties of such Originator contained in
Article II are true and correct as to such Originator on and as of the date of
such Purchase, with the same effect as though made on and as of such day, and
that each of the applicable conditions precedent set forth in this Article III
has been satisfied as of the date of such purchase.
ARTICLE IV.
COVENANTS
     Section 4.1 Affirmative Covenants of Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:
          (a) Financial Reporting. Such Originator will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (or to the Administrative Agent, as
Buyer’s collateral assignee):
          (i) Annual Reporting. As soon as available and in any event within
90 days after the end of each fiscal year of such Originator, consolidated
statements of income, shareholders’ equity and cash flows of RPM-Delaware (or,
once applicable, Parent) and its Subsidiaries for such year and the related
consolidated balance sheet as at the end of such year, setting forth in each
case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of such Originator
and its Subsidiaries as at the end of, and for, such fiscal year; provided that
delivery to the Buyer of RPM-Delaware’s (or, once applicable, Parent’s) filing
with the SEC of SEC Form 10-K for each fiscal year shall satisfy the
requirements of this Section 4.1(a)(i) for each Originator.
          (ii) Quarterly Reporting. As soon as available and in any event within
45 days after the end of each fiscal quarter of such Originator other than the
last fiscal quarter in each fiscal year, consolidated statements of income,
shareholders’ equity and cash flows of RPM-Delaware (or, once applicable,
Parent) and its Subsidiaries for such fiscal quarter and for the portion of the
fiscal year ended at the end of such fiscal quarter, and the related
consolidated balance sheet as at the end of such fiscal quarter, accompanied, in
each case, by a certificate of a Senior Officer, which certificate shall state
that said consolidated financial statements

11



--------------------------------------------------------------------------------



 



fairly present in all material respects the consolidated financial condition and
results of operations of RPM-Delaware (or, once applicable, Parent) in
accordance with GAAP (except for footnotes of the type required by the SEC to be
included in quarterly reports on Form 10-Q), consistently applied, as at the end
of, and for, such period (subject to normal year-end audit adjustments);
provided that delivery to the Buyer of RPM-Delaware’s (or, once applicable,
Parent’s) filing with the SEC of SEC Form 10-Q for the first three quarters of
each fiscal year shall satisfy the requirements of this Section 4.1(a)(ii) for
each Originator.
          (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit IV signed by an Authorized Officer of each Originator and dated the date
of such annual financial statement or such quarterly financial statement, as the
case may be.
          (iv) Monthly Report. At any time that (i) the Servicer is rated below
“Baa3” by Moody’s, “BBB-” by S&P, or “BBB-” by Fitch or (ii) the Buyer (or the
Administrative Agent as its collateral assignee) has determined, in its
reasonable discretion, that there has been material deterioration in the
performance of the Receivables, upon the request of the Buyer (or the
Administrative Agent or any Purchaser as its collateral assignees), for as long
as RPM-Delaware Inc. is the Servicer, the unaudited financial reports of the
Servicer for the calendar month most recently ended.
          (v) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of RPM-Delaware (or, once applicable, Parent),
copies of all financial statements, reports and proxy statements so furnished.
          (vi) SEC Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
(other than SEC Forms 10-K and 10-Q filed by RPM-Delaware (or, once applicable,
Parent) and delivered in accordance with Sections 4.1(a)(i) and (ii) and other
than SEC Forms 3, 4 or 5) which RPM-Delaware or any of its Subsidiaries files
with the SEC.
          (vii) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than Buyer, the Administrative Agent or any of the Purchasers,
copies of the same.
          (viii) Change in Credit and Collection Policy. At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to such Originator’s Credit and Collection Policy, a copy of its
Credit and Collection Policy then in effect and a notice (A) indicating such
change or amendment, and

12



--------------------------------------------------------------------------------



 



(B) if such proposed change or amendment would be reasonably likely to adversely
affect the collectibility of the Receivables originated by such Originator or
decrease the credit quality of any newly created Receivables, requesting Buyer’s
consent thereto.
          (ix) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Originator as Buyer (or
the Administrative Agent, as Buyer’s collateral assignee) may from time to time
reasonably request in order to protect the interests of Buyer (and the
Administrative Agent, as Buyer’s collateral assignee) under or as contemplated
by this Agreement.
          (b) Notices. Such Originator will notify the Buyer (and the
Administrative Agent, as Buyer’s collateral assignee) in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
          (i) Termination Events or Potential Termination Events. The occurrence
of each Termination Event and each Potential Termination Event, by a statement
of an Authorized Officer of such Originator.
          (ii) Judgment and Proceedings. (1) The entry of any judgment or decree
against any Originator or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against the Originators and their
Subsidiaries exceeds $40,000,000 after deducting (a) the amount with respect to
which the applicable Originator or Subsidiary is insured and with respect to
which the insurer has acknowledged responsibility, and (b) the amount for which
the applicable Originator or Subsidiary is otherwise indemnified if the terms of
such indemnification are satisfactory to Buyer (and the Administrative Agent, as
Buyer’s collateral assignee), and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against any Originator which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (iv) Defaults Under Other Agreements. The occurrence of a default or
an event of default under any other financing arrangement involving Indebtedness
or a line of credit in excess of $5,000,000 in aggregate principal amount
pursuant to which such Originator is a debtor or an obligor.
          (v) Downgrade of RPM-Delaware (or, once applicable, Parent). Any
downgrade in the rating of any Indebtedness of RPM-Delaware (or, once

13



--------------------------------------------------------------------------------



 



applicable, Parent) by Standard and Poor’s Ratings Group or by Moody’s Investors
Service, Inc., setting forth the Indebtedness affected and the nature of such
change.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Originator will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain in good standing
could not reasonably be expected to have a Material Adverse Effect and except
that any Originator may merge with and into another Originator.
          (d) Audits. Such Originator will furnish to Buyer (and to the
Administrative Agent and each Purchaser, as Buyer’s collateral assignees) from
time to time such information with respect to it and the Receivables originated
or serviced by it as Buyer (or the Administrative Agent or any of the
Purchasers) may reasonably request. Such Originator will, from time to time
during regular business hours as requested by Buyer (or the Administrative Agent
or any of the Purchasers), upon reasonable notice and at the sole cost of such
Originator, permit Buyer and the Administrative Agent and each of the Purchasers
or their respective agents or representatives: (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Originator relating to such Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Originator for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to such
Originator’s financial condition or such Receivables and the Related Security or
such Originator’s performance under any of the Transaction Documents or such
Originator’s performance under the Contracts and, in each case, with any of the
officers or employees of such Originator having knowledge of such matters (each
of the foregoing examinations and visits, a “Review”); provided, however, that,
except in connection with an Extension Request under and as defined in the
Purchase Agreement, so long as no Amortization Event or Potential Amortization
Event (each, as defined in the Purchase Agreement) has occurred, the Originators
shall only be responsible for the costs and expenses of two (2) Reviews in any
one calendar year.
          (e) Keeping and Marking of Records and Books.
     (i) Such Originator will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables originated by it in the event of the destruction
of the originals thereof), and keep and maintain all documents, books, records
and other information reasonably necessary or advisable for the collection of
all such Receivables (including, without limitation, records adequate to permit
the immediate identification of each such new Receivable and all Collections of
and

14



--------------------------------------------------------------------------------



 



adjustments to each such existing Receivable). Such Originator will give Buyer
(and the Administrative Agent and each Purchaser, as Buyer’s collateral
assignees) notice of any material change in the administrative and operating
procedures referred to in the previous sentence other than a change in the type
of software used by such Originator.
     (ii) Such Originator will: (A) on or prior to the date hereof, mark its
master data processing records and other books and records relating to the
Receivables originated by it with a legend, acceptable to Buyer (and to the
Administrative Agent, as Buyer’s collateral assignee), describing Buyer’s
ownership interests in such Receivables and further describing the Purchaser
Interests of the Administrative Agent (on behalf of the Purchasers) under the
Purchase Agreement and (B) upon the request of Buyer (or the Administrative
Agent or any of the Purchasers, as Buyer’s collateral assignees) following the
occurrence of a Termination Event or an Amortization Event (as defined in the
Purchase Agreement: (x) mark each Contract with a legend describing Buyer’s
ownership interests in such Receivables and further describing the Purchaser
Interests of the Administrative Agent (on behalf of the Purchasers) and
(y) deliver to Buyer (or, following the occurrence and during the continuance of
an Amortization Event, to the Administrative Agent, as Buyer’s collateral
assignee) all Contracts (including, without limitation, all multiple originals
of any such Contract that constitutes an instrument, a certificated security or
chattel paper under the UCC) relating to such Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy. Such
Originator will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables originated or serviced by it, and (ii) comply in all
material respects with its Credit and Collection Policy in regard to each such
Receivable and the related Contract.
          (g) Ownership. Such Originator will take all necessary action to
establish and maintain, irrevocably in Buyer, (i) legal and equitable title to
the Receivables originated by such Originator and the associated Collections and
(ii) all of such Originator’s right, title and interest in the Related Security
associated with such Receivables, in each case, free and clear of any Adverse
Claims other than Adverse Claims in favor of Buyer (and the Administrative
Agent, as Buyer’s collateral assignee) (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Buyer’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Buyer as Buyer (or the Administrative Agent, as Buyer’s collateral
assignee) may reasonably request).
          (h) Purchasers’ Reliance. Such Originator acknowledges that the
Administrative Agent and the Purchasers are entering into the transactions
contemplated by the Purchase Agreement in reliance upon Buyer’s identity as a
legal entity that is separate from such

15



--------------------------------------------------------------------------------



 



Originator and any Affiliates thereof. Therefore, from and after the date of
execution and delivery of this Agreement, such Originator will take all
reasonable steps including, without limitation, all steps that Buyer (or the
Administrative Agent, as Buyer’s collateral assignee) may from time to time
reasonably request to maintain Buyer’s identity as a separate legal entity and
to make it manifest to third parties that Buyer is an entity with assets and
liabilities distinct from those of such Originator and any Affiliates thereof
and not just a division of such Originator or any such Affiliate. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, such Originator (i) will not hold itself out to third parties
as liable for the debts of Buyer nor purport to own the Receivables and other
assets acquired by Buyer, (ii) will take all other actions necessary on its part
to ensure that Buyer is at all times in compliance with the covenants set forth
in Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between such Originator and Buyer on an arm’s-length
basis and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.
          (i) Collections. Such Originator shall direct all Obligors to make
payments of such Originator’s Receivables directly to a Lock Box or Collection
Account that has been transferred into the name of the Buyer (or the
Administrative Agent, as Buyer’s collateral assignee) and is the subject of a
Collection Account Agreement at a Collection Bank. If, notwithstanding the
foregoing, any Obligor makes payment to such Originator, such Originator further
agrees to remit any Collections (including any security deposits applied to the
Outstanding Balance of any Receivable) that it receives on such Receivables
directly to a Collection Bank for deposit into a Collection Account within two
(2) Business Days after receipt thereof, and agrees that all such Collections
shall be deemed to be received in trust for Buyer (and the Administrative Agent,
as Buyer’s collateral assignee); provided that, to the extent permitted pursuant
to Section 1.3, such Originator may retain such Collections as a portion of the
Purchase Price then payable to or apply such Collections to the reduction of the
outstanding balance of its Subordinated Note.
          (j) Taxes. Except to the extent that such Originator is included in
consolidated tax returns or reports filed by RPM-Delaware (or, once applicable,
Parent), such Originator will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Such Originator will also pay when due any taxes payable in connection
with the Receivables originated by it, exclusive of taxes on or measured by
income or gross receipts of Buyer and its assigns.
          (k) Insurance. Such Originator will maintain in effect, at such
Originator’s expense, such casualty and liability insurance as such Originator
deems appropriate in its good faith business judgment. Such Originator will pay
the premiums therefor. The foregoing

16



--------------------------------------------------------------------------------



 



requirements shall not be construed to negate, reduce or modify, and are in
addition to, such Originator’s obligations hereunder.
          (l) Reports. Such Originator shall prepare the following reports and
forward to the Servicer (i) on the 13th day of each month or if such date is not
a Business Day, the next Business Day, and at such times as the Servicer shall
request (the “Receivables Reporting Date”), a Receivables Report and (ii) at
such times as the Servicer shall reasonably request, a listing by Obligor of all
Receivables originated by such Originator together with an aging of such
Receivables.
     Section 4.2 Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants that:
          (a) Name Change, Offices and Records. Such Originator will not
(i) change its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), identity, corporate structure or location of books and
records unless, at least fifteen (15) Business Days prior to the effective date
of any such name change, change in corporate structure or change in location of
books and records, such Originator notifies Buyer thereof and delivers to Buyer
(or to the Administrative Agent, as Buyer’s collateral assignee) such financing
statements (Forms UCC-1 and UCC-3) executed by such Originator (if required
under applicable law) which Buyer (or the Administrative Agent, as Buyer’s
collateral assignee) may reasonably request to reflect such name change,
location change or change in corporate structure, together with such other
documents and instruments that Buyer (or the Administrative Agent, as Buyer’s
collateral assignee) may reasonably request in connection therewith and has
taken all other steps to ensure that Buyer continues to have an exclusive
perfected ownership or security interest in the Receivables originated by it,
the Related Security related thereto and any Collections thereon, or (ii) change
its jurisdiction of organization unless Buyer (and the Administrative Agent, as
Buyer’s collateral assignee) shall have received from such Originator, prior to
such change, (A) those items described in clause (i) hereof, and (B) if Buyer
(or the Administrative Agent, as Buyer’s collateral assignee) shall so request,
an opinion of counsel, in form and substance reasonably satisfactory to such
Person, as to such organization and such Originator’s valid existence and good
standing and the perfection and priority of Buyer’s ownership or security
interest in the Receivables originated by such Originator and the Related
Security and the Collections related thereto.
          (b) Change in Payment Instructions to Obligors. Such Originator will
not add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer (and the Administrative Agent, as Buyer’s
collateral assignee) shall have received, at least ten (10) days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
such Originator may make changes in

17



--------------------------------------------------------------------------------



 



instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy. Such
Originator will not make any change to its Credit and Collection Policy that
could adversely affect the collectibility of the Receivables originated or
serviced by such Originator or decrease the credit quality of any such newly
created Receivables. Except as otherwise permitted in its capacity as a
permitted sub-Servicer pursuant to Article VIII of the Purchase Agreement, such
Originator will not extend, amend or otherwise modify the terms of any
Receivable originated or serviced by it or any Contract related thereto in any
material respect other than in accordance with its Credit and Collection Policy.
          (d) Sales, Liens. Except pursuant to the Transaction Documents, such
Originator will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, or create or suffer to exist
any Adverse Claim upon (including, without limitation, the filing of any
financing statement) or with respect to, any Receivable originated by it or the
associated Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of Buyer provided
for herein), and such Originator will defend the right, title and interest of
Buyer in, to and under any of the foregoing property, against all claims of
third parties claiming through or under such Originator. Such Originator shall
not create or suffer to exist any mortgage, pledge, security interest,
encumbrance, lien, charge or other similar arrangement on any of its inventory.
          (e) Accounting for Purchase. Such Originator will not, and will not
permit any Affiliate to, account for the transactions contemplated hereby in any
manner other than as a sale by such Originator to Buyer of Receivables
originated by such Originator and the associated Collections and Related
Security.
ARTICLE V.
TERMINATION EVENTS
     Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event” with respect to an
Originator:
     (a) Such Originator shall fail to make any payment or deposit required
hereunder on or within one (1) Business Day after the date on which the same is
required to be made.
     (b) Such Originator or Performance Guarantor shall fail to perform or
observe any covenant contained in Section 4.1(l) or any provision of Section 4.2
other than Section 4.2(c).

18



--------------------------------------------------------------------------------



 



     (c) (i) Such Originator or Performance Guarantor shall fail to perform or
observe any other covenant, agreement or other obligation hereunder (other than
as referred to in another paragraph of this Section 5.1) or any other
Transaction Document to which it is a party and such failure shall continue for
three (3) consecutive Business Days following the earlier to occur of (i) notice
from Buyer (or the Administrative Agent or any Purchaser, as its collateral
assignee) of such non-performance or non-observance, or (ii) the date on which a
Responsible Officer of such Originator (or Performance Guarantor, as the case
may be) otherwise becomes aware of such non-performance or non-observance.
     (d) Any representation, warranty, certification or statement made by such
Originator in this Agreement, any other Transaction Document or in any other
document required to be delivered pursuant hereto or thereto shall prove to have
been incorrect when made or deemed made in any material respect and is not cured
within five (5) Business Days following the earlier to occur of (i) notice from
Buyer (or the Administrative Agent or any Purchaser, as its collateral assignee)
of such inaccuracy, or (ii) the date on which a Responsible Officer of such
Originator (or Performance Guarantor, as the case may be) otherwise becomes
aware of such inaccuracy, provided that the materiality threshold in this
subsection shall not be applicable with respect to any representation or
warranty which itself contains a materiality threshold although the five
(5) Business Day cure period shall continue to apply.
     (e) Any Originator shall default, or the Performance Guarantor or any of
its Subsidiaries (other than an Originator) shall default, in the payment when
due of any principal or of or interest on any Material Indebtedness; or any
event or condition shall occur which results in the acceleration of the maturity
of any such Material Indebtedness.
     (f) (i) Such Originator, Performance Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against such Originator, Performance Guarantor or any of their
respective Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) such
Originator, Performance Guarantor or any of their respective Subsidiaries shall
take any corporate action to authorize any of the actions set forth in the
foregoing clauses (i) or (ii) of this subsection (f).
     (g) A Change of Control shall occur with respect to such Originator or
Performance Guarantor.

19



--------------------------------------------------------------------------------



 



     (h) One or more final judgments for the payment of money in an amount in
excess of $40,000,000, individually or in the aggregate, shall be entered
against such Originator or Performance Guarantor on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for ten
(10) consecutive days without a stay of execution.
     Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
applicable Originator’s Termination Date to have occurred, whereupon such
Originator’s Termination Date shall forthwith occur, without demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Originators; provided, however, that upon the occurrence of a Termination Event
described in Section 5.1(f), or of an actual or deemed entry of an order for
relief with respect to Performance Guarantor or any Originator under the Federal
Bankruptcy Code, such Originator’s Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Originator and (ii) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by each Originator to Buyer. The aforementioned
rights and remedies shall be without limitation and shall be in addition to all
other rights and remedies of Buyer (or the Administrative Agent, as Buyer’s
collateral assignee) otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
ARTICLE VI.
INDEMNIFICATION
     Section 6.1 Indemnities by Originators. Without limiting any other rights
that Buyer may have hereunder or under applicable law, each Originator hereby
agrees to indemnify (and pay upon demand to) Buyer and its assigns, officers,
directors, agents and employees (each, an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of Buyer or any such assign) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by Buyer of an
interest in the Receivables originated by such Originator, excluding, however,
in all of the foregoing cases:
     (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

20



--------------------------------------------------------------------------------



 



     (b) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or
     (c) taxes imposed by the United States, the Indemnified Party’s
jurisdiction of organization (or, in the case of an individual, primary
residence) or any other jurisdiction in which such Indemnified Party has
established a taxable nexus other than in connection with the transactions
contemplated hereby and by the Purchase Agreement on or measured by the overall
net income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the Intended Characterization;
provided, however, that nothing contained in this sentence shall limit the
liability of such Originator or limit the recourse of Buyer to such Originator
for amounts otherwise specifically provided to be paid by such Originator under
the terms of this Agreement. Without limiting the generality of the foregoing
indemnification, but subject to the exclusions in clauses (a), (b) and
(c) above, each Originator shall indemnify Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible Receivables,
regardless of whether reimbursement therefor would constitute recourse to such
Originator) relating to or resulting from:
     (i) any representation or warranty made by such Originator (or any of its
officers) under or in connection with this Agreement, any other Transaction
Document to which such Originator is a party or any other information or report
required to be delivered by any such Person pursuant hereto or thereto, which
shall have been false or incorrect when made or deemed made;
     (ii) the failure by such Originator to comply with any applicable law, rule
or regulation with respect to any Receivable originated by it, or any Contract
related thereto, or the nonconformity of any such Receivable or Contract with
any such applicable law, rule or regulation or any failure of any Originator to
keep or perform any of its obligations, express or implied, with respect to any
such Contract;
     (iii) any failure of such Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document to which it is a party;
     (iv) any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with goods that are the subject of
any Contract or any Receivable originated by such Originator;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
originated by such Originator (including, without limitation, a defense based on
such Receivable or the related Contract not being a legal, valid and binding

21



--------------------------------------------------------------------------------



 



obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of goods or services related to such
Receivable or the furnishing or failure to furnish such goods or services;
     (vi) the commingling of Collections of such Receivables at any time with
other funds;
     (vii) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document to which such Originator
is a party, the transactions contemplated hereby, the use by such Originator of
the proceeds of any purchase from it hereunder or any other investigation,
litigation or proceeding relating to such Originator in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby;
     (viii) any inability to litigate any claim against any Obligor in respect
of any such Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
     (ix) (A) failure of such Originator generally to pay its debts as such
debts become due or admission by such Originator in writing of its inability to
pay its debts generally or any making by such Originator of a general assignment
for the benefit of creditors; or (B) the institution of any proceeding by or
against such Originator seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property, or (C) the
taking by such Originator of any corporate action to authorize any of the
actions set forth in clauses (A) or (B) above in this clause (ix);
     (x) any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, an exclusive perfected
ownership interest in the Receivables originated by such Originator and the
associated Related Security and Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
     (xi) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any such
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of sale to Buyer or at any
subsequent time; and

22



--------------------------------------------------------------------------------



 



     (xii) any action or omission by such Originator which reduces or impairs
the rights of Buyer with respect to any Receivable or the value of any such
Receivable.
     Section 6.2 Other Costs and Expenses. In addition to the obligations of
each Originator under Section 6.1, each Originator agrees to pay on demand:
     (a) all reasonable costs and expenses, including attorneys’ fees, in
connection with the enforcement against such Originator of this Agreement and
the other Transaction Documents executed by such Originator; and
     (b) all stamp duties and other similar filing or recording taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of this Agreement or the other Transaction Documents
executed by such Originator, and agrees to indemnify Indemnified Parties against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.
ARTICLE VII.
MISCELLANEOUS
     Section 7.1 Waivers and Amendments.
          (a) No failure or delay on the part of Buyer (or, following the
occurrence and during the continuance of an Amortization Event, the
Administrative Agent, as Buyer’s collateral assignee) in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing signed by each Originator and Buyer and, to
the extent required under the Purchase Agreement, the Administrative Agent and
the Purchasers.
     Section 7.2 Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, three (3) Business
Days after the time such communication is

23



--------------------------------------------------------------------------------



 



deposited in the mail with first class postage prepaid or (c) if given by any
other means, when received at the address specified in this Section 7.2.
     Section 7.3 Protection of Ownership Interests of Buyer.
     (a) Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or the
Administrative Agent, as Buyer’s collateral assignee) may request, to perfect,
protect or more fully evidence the interest of Buyer hereunder and the Purchaser
Interests, or to enable Buyer (or, following the occurrence and during the
continuance of an Amortization Event, the Administrative Agent, as Buyer’s
collateral assignee) to exercise and enforce its (or their) rights and remedies
hereunder. At any time, Buyer may, at the applicable Originator’s sole cost and
expense, direct such Originator to notify the Obligors of Receivables originated
or serviced by it of the ownership interests of Buyer under this Agreement and
may also direct that payments of all amounts due or that become due under any or
all Receivables be made directly to Buyer or its designee.
     (b) If any Originator fails to perform any of its obligations hereunder,
Buyer may (but shall not be required to) perform, or cause performance of, such
obligation, and Buyer’s costs and expenses incurred in connection therewith
shall be payable by such Originator as provided in Section 6.2. Each Originator
irrevocably authorizes Buyer (and, from and after the occurrence and during the
continuance of an Amortization Event, the Administrative Agent, as Buyer’s
collateral assignee) at any time and from time to time in the sole discretion of
Buyer (or the Administrative Agent), and appoints Buyer (and, from and after the
occurrence and during the continuance of an Amortization Event, the
Administrative Agent) as its attorney(ies)-in-fact, to act on behalf of such
Originator (i) to execute on behalf of such Originator as debtor and to file
financing statements necessary or desirable in Buyer’s sole discretion to
perfect and to maintain the perfection and priority of the ownership interest of
Buyer in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as Buyer (or, as
applicable, the Administrative Agent) in its sole discretion deem necessary or
desirable to perfect and to maintain the perfection and priority of Buyer’s
interests in the Receivables. This appointment is coupled with an interest and
is irrevocable.
     Section 7.4 Confidentiality.
     (a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letters and
the other confidential or proprietary information with respect to the
Originators, the Administrative Agent, the Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such party and its officers and employees may disclose

24



--------------------------------------------------------------------------------



 



such information (i) to such party’s external accountants and attorneys and
(ii) as required by any applicable law, regulation or order of any judicial or
administrative proceeding provided that each party shall use commercially
reasonable efforts to ensure, to the extent permitted given the circumstances,
that any such information which is so disclosed is kept confidential.
     (b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent and each of the Purchasers, (ii) to any
prospective or actual assignee or participant of the Administrative Agent or any
of the Purchasers, and (iii) to any rating agency, Commercial Paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to a Purchaser
or any entity organized for the purpose of purchasing, or making loans secured
by, financial assets for which any of the Purchasers acts as the administrative
agent or administrator and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
advised of the confidential nature of such information and, in the case of a
Person described in clause (ii) above, agrees to be bound by the provisions of
this Section 7.4. In addition, the Administrative Agent and each Purchaser may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law)
although each of them shall use commercially reasonable efforts to ensure, to
the extent permitted given the circumstances, that any such information which is
so disclosed is kept confidential.
     Section 7.5 Bankruptcy Petition.
          (a) Each Originator covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all Aggregate Unpaids under
the Purchase Agreement, it will not institute against, or join any other Person
in instituting against, Buyer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
     Section 7.6 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
     Section 7.7 CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH ORIGINATOR PURSUANT TO THIS AGREEMENT, AND EACH ORIGINATOR HEREBY

25



--------------------------------------------------------------------------------



 



IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING
PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY
AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN
A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.
     Section 7.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
     Section 7.9 Integration; Binding Effect; Survival of Terms.
     (a) This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.
     (b) This Agreement shall be binding upon and inure to the benefit of the
Originators, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may pledge and assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator, and hereby notifies the Originators that it has
pledged and collaterally assigned its right, title and interest hereunder with
respect to each Receivable in which the Purchasers have acquired any interest
under the Receivables Purchase Agreement to the Administrative Agent, for the
benefit of the Administrative Agent and each Purchaser under the Purchase
Agreement. This Agreement shall create and constitute the continuing obligation
of each of the parties hereto in accordance with its terms and shall remain in
full force and effect until terminated in accordance with its terms; provided,
however, that the rights and remedies with respect to (i) any breach of any
representation and warranty made by any Originator

26



--------------------------------------------------------------------------------



 



pursuant to Article II; (ii) the indemnification and payment provisions of
Article VI; and (iii) Section 7.5 shall be continuing and shall survive any
termination of this Agreement.
     Section 7.10 Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
[SIGNATURE PAGES FOLLOW]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

            DAP PRODUCTS INC.,
THE TESTOR CORPORATION,
TREMCO INCORPORATED,
RUST-OLEUM CORPORATION,
THE EUCLID CHEMICAL COMPANY
REPUBLIC POWDERED METALS, INC.
TREMCO BARRIER SOLUTIONS, INC.
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Secretary   

            Address:   c/o RPM International Inc.
2628 Pearl Road, P.O. Box 777
Medina, Ohio 44258
Attention: Treasurer
Phone: (330) 273-8837
Fax: (330) 225-6574    

            WEATHERPROOFING TECHNOLOGIES, INC.
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Assistant Secretary   

            Address:   c/o RPM International Inc.
2628 Pearl Road, P.O. Box 777
Medina, Ohio 44258
Attention: Treasurer
Phone: (330) 273-8837
Fax: (330) 225-6574    

            RPM FUNDING CORPORATION
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Secretary   

            Address:   RPM Funding Corporation
2628 Pearl Road, Suite 100
Medina, Ohio 44258
Attention: Treasurer
Phone: (330) 273-8837
Fax: (330) 225-6574    

28



--------------------------------------------------------------------------------



 



Exhibit I
Definitions
          This is Exhibit I to the Agreement (as hereinafter defined). As used
in the Agreement and the Exhibits and Schedules thereto, capitalized terms have
the meanings set forth in this Exhibit I (such meanings to be equally applicable
to the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and not otherwise defined therein
or in this Exhibit I, such term shall have the meaning assigned thereto in
Exhibit I to the Purchase Agreement.
          “Administrative Agent” has the meaning set forth in the Preliminary
Statements to the Agreement.
          “Agreement” means the Amended and Restated Receivables Sale Agreement,
dated as of April 7, 2009, among the Originators and Buyer, as the same may be
amended, restated or otherwise modified.
          “Amortization Event” has the meaning set forth in the Purchase
Agreement.
          “Authorized Officer” means, with respect to each Originator, its
president, corporate controller, chief financial officer, treasurer or
secretary.
          “Buyer” has the meaning set forth in the preamble to the Agreement.
          “Calculation Period” means each calendar month or portion thereof
which elapses during the term of the Agreement. The first Calculation Period for
each Originator shall commence on the date of the initial Purchase of
Receivables from such Originator hereunder and the final Calculation Period
shall terminate on its Termination Date.
          “Change of Control” means (a) the acquisition by any Person (other
than Parent), or two or more Persons acting in concert (other than Parent and
any Subsidiary of Parent), of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of RPM-Delaware (or, once applicable, Parent) or (b) RPM-Delaware (or, once
applicable, Parent) ceases to own, directly or indirectly, 100% of the
outstanding voting stock of any Originator or Buyer.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.
          “Credit and Collection Policy” means each Originator’s credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

29



--------------------------------------------------------------------------------



 



          “Deemed Collections” means the aggregate of all amounts an Originator
shall have been deemed to have received as a Collection of a Receivable sold by
it. An Originator shall be deemed to have received a Collection (but only to the
extent of the reduction or cancellation identified below) of a Receivable sold
by it if at any time (i) the Outstanding Balance of any such Receivable is
either (x) reduced as a result of any defective or rejected goods, any discount
or any adjustment or otherwise by such Originator (other than cash Collections
on account of the Receivables) or (y) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction) or (ii) any of
the representations or warranties in Article II were not true with respect to
such Receivable at the time of its sale hereunder (in which case, such
Originator shall be deemed to have received a Collection in an amount equal to
the Outstanding Balance of such Receivable).
          “Default Fee” means a per annum rate of interest equal to the sum of
(i) the Alternate Base Rate, plus (ii) 2% per annum (computed for actual days
elapsed on the basis of a year consisting of 360 days).
          “Discount Factor” means, with respect to any Receivable, a percentage
calculated to provide Buyer with a reasonable return on its investment in such
Receivable after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Receivable and the cost to Buyer of
financing its investment in such Receivable during such period and (ii) the risk
of nonpayment by the related Obligor. Each Originator and Buyer may agree from
time to time to change the Discount Factor with respect to the Receivables
originated by such Originator based on changes in one or more of the items
affecting the calculation thereof, provided that any change to the Discount
Factor shall take effect as of the commencement of a Calculation Period, shall
apply only prospectively and shall not affect the Purchase Price payment in
respect of a Purchase which occurred during any Calculation Period ending prior
to the Calculation Period during which any Originator and Buyer agree to make
such change.
          “Excluded Obligor” means AutoZone, Inc.
          “Excluded Receivable” means, unless and until the Administrative Agent
and each Purchaser otherwise consents in writing: any account or other right to
payment arising from or in connection with the sale of goods or the rendering of
services by any hereafter acquired division of any of the Originators.
          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Initial Cutoff Date” means the close of business on June 6, 2002.
          “Intended Characterization” means, for income tax purposes, the
characterization of the acquisition by the Purchasers of Purchaser Interests
under the Purchase

30



--------------------------------------------------------------------------------



 



Agreement as a loan or loans by the Purchasers to the Seller secured by the
Receivables, the Related Security and the Collections.
          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Originator, or of RPM-Delaware (or,
once applicable, Parent) and its Subsidiaries, taken as a whole, (ii) the
ability of any Originator to perform its obligations under the Agreement or any
other Transaction Document, (iii) the legality, validity or enforceability of
the Agreement or any other Transaction Document, (iv) Buyer’s (or any of its
assigns’) interest in the Receivables generally or in any significant portion of
the Receivables, the Related Security or Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables, in each case, relating to Receivables sold by such
Originator hereunder.
          “Material Indebtedness” means (a) with respect to the Performance
Guarantor and its Subsidiaries (other than the Originators), Indebtedness in
excess of $25 million in aggregate principal amount and (b) with respect to any
Originator, Indebtedness in excess of $10 million in aggregate principal amount.
          “Net Worth” means as of the last Business Day of each Calculation
Period preceding any date of determination, the excess, if any, of (a) the
aggregate Outstanding Balance of the Receivables at such time, over (b) the sum
of (i) the Aggregate Capital outstanding at such time, plus (ii) the aggregate
outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Original Balance” means, with respect to any Receivable coming into
existence after the Initial Cutoff Date, the Outstanding Balance of such
Receivable on the date it was created.
          “Originator(s)” has the meaning set forth in the preamble to the
Agreement.
          “Parent” means any publicly-held corporation, limited liability
company or partnership that (a) is formed for the sole purpose of acquiring,
directly or indirectly (whether by distribution or otherwise), substantially all
of the outstanding voting stock of all classes of RPM-Delaware, (b) is owned
immediately after the acquisition described in clause (a) of this definition by
the same shareholders as were shareholders of RPM-Delaware immediately prior to
the acquisition described in clause (a) of this definition, and (c) hereafter
owns, directly or indirectly, all of the outstanding voting stock of all classes
of RPM-Delaware.
          “Performance Guarantor” means RPM-Delaware (or any Parent that
hereafter unconditionally assumes in writing RPM-Delaware’s obligations under
the Performance Undertaking in accordance with the Purchase Agreement).

31



--------------------------------------------------------------------------------



 



          “Performance Undertaking” has the meaning provided in the Purchase
Agreement.
          “Potential Termination Event” means an event which, without remedial
action and with the passage of time or the giving of notice, or both, would
constitute a Termination Event.
          “Preferred Shares” means shares of Buyer’s Serial Preferred Stock, as
defined in Buyer’s Certificate of Incorporation, as amended.
          “Purchase” means each purchase pursuant to Section 1.2(a) of the
Agreement by Buyer from an Originator of Receivables originated by such
Originator and the Related Security and Collections related thereto, together
with all related rights in connection therewith.
          “Purchase Agreement” has the meaning set forth in the Preliminary
Statements to the Agreement.
          “Purchase Price” means, with respect to any Receivable, the price to
be paid by Buyer to the applicable Originator for such Receivable and the
Related Security and Collections with respect thereto in accordance with
Section 1.3 of the Agreement, which price shall equal (i) the product of (x) the
Original Balance of such Receivable, multiplied by (y) one minus the Discount
Factor then in effect, minus (ii) any Purchase Price Credits to be credited
against the Purchase Price otherwise payable in accordance with Section 1.4 of
the Agreement.
          “Purchase Price Credit” has the meaning set forth in Section 1.4 of
the Agreement.
          “Receivable” means all rights to payment owed to an Originator (at the
times it arises, and before giving effect to any transfer or conveyance under
the Agreement) or Buyer (after giving effect to the transfers under the
Agreement) constituting an account arising in connection with the sale of goods
or the rendering of services by such Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto;
provided, however, that in no event shall the term “Receivable” include such
right to payment arising from any sale of goods or the rendering of services by
any Originator to any Excluded Obligor which occurs after the effective date of
the amendment designating such Obligor as being an Excluded Obligor.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or such
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.

32



--------------------------------------------------------------------------------



 



          “Receivables Report” means a report, in substantially the form of
Exhibit VII hereto (appropriately completed), furnished by an Originator to the
Servicer pursuant to Section 4.1(l).
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
          “Related Security” means, with respect to any Receivable:
          (i) all of the applicable Originator’s interest in the inventory and
goods (including returned or repossessed inventory or goods), if any, the sale
of which by such Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,
          (ii) all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,
          (iii) all guaranties, letters of credit, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise,
          (iv) all enforcement rights or rights to receive payment with respect
to service contracts and other contracts and agreements associated with such
Receivable,
          (v) all Records related to such Receivable,
          (vi) all of the applicable Originator’s right, title and interest in
each Lock-Box and each Collection Account, and
          (vii) all proceeds of any of the foregoing.
          “Required Capital Amount” means, as of any date of determination, an
amount equal to the greater of (i) 3% of the aggregate Outstanding Balance of
all Receivables as of such date and (ii) $15,000,000.
          “Responsible Officer” means, with respect to any Person, each of the
following officers (if applicable) of such Person (or anyone performing
substantially the same functions as the following officers typically perform):
any of such Person’s Senior Officers, or such Person’s assistant treasurer,
credit manager or controller.

33



--------------------------------------------------------------------------------



 



          “RPM” has the meaning set forth in the Preliminary Statements to the
Agreement.
          “RPM-Delaware” has the meaning set forth in the Preliminary Statements
to the Agreement.
          “SEC” means the United States Securities and Exchange Commission or
any successor regulatory body.
          “Senior Officer” means, as to each Originator, the chief executive
officer, president, chief financial officer, vice president, treasurer, or
secretary.
          “Servicer” means the Person who from time to time is designated as the
“Servicer” under and as defined in the Purchase Agreement,
          “Subordinated Loan” has the meaning set forth in Section 1.3(b) of the
Agreement.
          “Subordinated Note” means each promissory note in substantially the
form of Exhibit VI hereto as more fully described in Section 1.3 of the
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
          “Termination Date” means, as to each Originator, the earliest to occur
of (i) the Facility Termination Date, (ii) the Business Day immediately prior to
the occurrence of a Termination Event set forth in Section 5.1(f) with respect
to such Originator or Performance Guarantor, (iii) the Business Day specified in
a written notice from Buyer (or its assigns) to such Originator following the
occurrence of any other Termination Event with respect to such Originator , and
(iv) the date which is thirty (30) days after Buyer’s receipt of written notice
from such Originator that it wishes to terminate the facility evidenced by this
Agreement.
          “Termination Event” has the meaning set forth in Section 5.1 of the
Agreement.
          “Transaction Documents” means, collectively, this Agreement, each
Collection Account Agreement, the Subordinated Notes, the Performance
Undertaking and all other instruments, documents and agreements executed and
delivered in connection herewith.
          “Transfer” means a sale or contribution of Receivables pursuant to the
Agreement.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.

34